Citation Nr: 0727822	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  03-14 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for urinary incontinence, 
based on VA surgical treatment in July 1996.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1970.

In January 1999, the RO denied, inter alia, the veteran's 
original claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for urinary incontinence, 
based on VA surgical treatment in July 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2002 rating decision, in which the RO declined 
to reopen a claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, on the basis that new and 
material evidence had not been received.  In June 2002, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in April 2003, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in April 2003. 

In December 2003, the veteran testified during a 
videoconference hearing before a Veterans Law Judge; the 
transcript of that hearing is of record.

By decision dated in August 2005, the Board determined that 
new and material evidence was received to reopen the 
previously denied claim for compensation benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151 for urinary 
incontinence based on VA surgical treatment in July 1996.  
The Board remanded the claim, on the merits, to the RO (via 
the Appeals Management Center (AMC), in Washington, DC) for 
additional evidentiary development.  After accomplishing the 
requested action, the RO/AMC continued the denial of the 
claim on appeal (as reflected in a March 2007 supplemental 
SOC (SSOC)) and returned these matters to the Board for 
further appellate consideration.

The Board notes that the Veteran Law Judge who conducted the 
December 2003 videoconference hearing is no longer employed 
by the Board.  The judge chairing such a hearing must decide 
the veteran's appeal, unless that right is waived by the 
veteran. 38 U.S.C.A. § 7107(c) (West 2002).  In June 2007, 
the Board notified the veteran that he could request a 
hearing with another Veterans Law Judge, noting that, if he 
did not respond to the letter, the Board would assume that he 
did not want an additional hearing.  No response has been 
received from the veteran concerning this matter.  
Accordingly, consistent with the letter, the Board assumes 
that the veteran does not desire an additional personal 
hearing before the Board. 

Finally, the Board notes that in the August 2005 Remand, the 
Board pointed out that the veteran was previously represented 
by Robert D. Marcinkowski, a private attorney, who attempted 
to revoke his power of attorney in May 2004 under the 
provisions of 38 C.F.R. § 20.608 after the case was certified 
to the Board.  It was indicated that no reasons had been 
provided relative to the attempt to revoke his representation 
and the matter was referred to the RO/AMC for appropriate 
action and to afford the veteran the opportunity to select 
another representative, if he desired one.  In a May 2006 
letter, the RO/AMC notified the veteran of the notice of the 
withdrawal and that he could select another representative.  
The veteran has not appointed another representative in the 
appeal.  Hence, the Board recognizes appellant as now 
proceeding pro se in this appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The most persuasive medical opinion on the question of 
causation reflects that any urinary incontinence was not 
caused by the July 1996 VA hernia repair surgery, and there 
is no competent evidence indicating that the proximate cause 
of any urinary incontinence was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA surgeons, or that it was due to an 
event not reasonably foreseeable.




CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for urinary incontinence 
based on VA surgery in July 1996 are not met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.358, 3.361, 3.800 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a September 2005 letter post-rating letter 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for entitlement 
to compensation benefits, pursuant to 38 U.S.C.A. § 1151, for 
urinary incontinence, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence in 
his possession that is relevant to the claim.  A May 2006 
letter also informed the veteran how disability ratings and 
effective dates are assigned, and the type of evidence that 
impacts those determinations.  After issuance of each notice 
described above, and opportunity for the veteran to respond, 
the March 2007 SSOC reflects readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA hospital and outpatient treatment records from 
VA Medical Centers (VAMCs) in San Antonio, Texas and Lebanon, 
Pennsylvania, dated from April 1996 to June 2004; and the 
reports of March 1998 and April 2006 VA examinations.  Also 
of record are various statements submitted by the veteran and 
his former attorney, on his behalf.  

In summary, in connection with the claim herein decided the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO/AMC, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

As noted above, in January 1999, the RO denied the veteran's 
original claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for urinary incontinence, 
based on VA surgical treatment in July 1996.  In this appeal, 
the veteran filed a request to reopen the previously denied 
claim for compensation under 38 U.S.C.A. § 1151 in February 
2001.

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2006).  Given 
the date of the request to reopen, the revised § 1151 is 
applicable. 

However, during the pendency of this claim, the regulation 
implementing the provisions of 38 U.S.C.A. § 1151 changed.  
Such claims previously were adjudicated under 38 C.F.R. § 
3.358 (a regulation that the RO initially considered in 
adjudicating the claim).  However, VA subsequently 
promulgated 38 C.F.R. § 3.361 to implement the provisions of 
the revised statute; this regulation, also applicable to 
claims for compensation benefits, pursuant to 38 U.S.C.A. § 
1151, filed on or after October 1, 1997 is effective as of 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358, in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997.  As such, and 
because the RO has evaluated the veteran's claim under, and 
given the veteran notice of, the criteria of 38 C.F.R. § 
3.361 (as reflected in the April 2003 SOC), the Board finds 
that there is no due process bar to the Board also applying 
the provisions of 38 C.F.R. § 3.361 in evaluating the claim.

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination.  VA considers 
each involved body part separately.  38 C.F.R. § 3.361(b) 
(2006).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability. Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2006).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(2006).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  38 
C.F.R. § 3.361(c)(3) (2006).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d) (2006).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, his representative's informed consent. To 
determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  38 C.F.R. § 3.361(d)(1) 
(2006).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2006).

In this case, the veteran contends that he currently suffers 
from additional disability characterized as urinary 
incontinence as a result of VA surgery in July 1996.  
However, considering the evidence of record in light of the 
governing legal authority, the Board concludes that the 
competent and persuasive medical evidence establishes that 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, are not warranted.

In July 1996, the veteran was hospitalized at the San Antonio 
VAMC for complaints of an umbilical hernia and a left 
inguinal hernia.  A July 1996 VA operation report and a 
hospital discharge summary, show that the veteran underwent 
an umbilical herniorrhaphy and a bassini repair of left 
inguinal hernia.  The operative report noted that he 
tolerated the procedure well and was transported to the 
recovery room awake, alert and in good condition.  The 
discharge summary indicates that postoperatively, the veteran 
was ambulating without difficulty and doing well with 
resolving incisional pain on the morning of discharge. 

VA clinical notes of follow-up treatment in August 1996 show 
that the veteran complained of soreness and numbness due to 
surgery.  Examination showed that the wound looked good 
without signs of infection and the staples were removed.  A 
September 1996 outpatient treatment record shows that he 
complained of occasional nocturnal incontinence, and a 
referral to the genitourinary clinic for evaluation of 
incontinence.  A June 1997 genitourinary clinic note reflects 
that the veteran did not report for his appointment.

On March 1998 VA genitourinary examination, the veteran 
complained of numbness over the groin area and incontinence 
of urine ever since the surgery.  He indicated that he wet 
his underwear but did not wear any pads.  He indicated that 
he dribbled after passing urine.  It was noted that he did 
not have any surgery on the urinary tract and no history of 
urinary tract infection.  On examination the penis and 
testicles were normal and sensation and reflexes were normal.  
The examiner indicated that ultrasound of the pelvis showed 
normal appearance of the urinary bladder.  The diagnoses were 
benign prostatic hypertrophy with urinary incontinence of 
undetermined etiology, and status-post surgery for the left 
inguinal and umbilical hernia.

An October 2000 VA discharge summary shows that the veteran 
underwent open repair of umbilical hernia.  He was discharged 
in stable condition.  

VA outpatient treatment records dated from March 2002 to June 
2004 show continued complaints of urinary incontinence.  A 
September 2003 urology note shows that the veteran was seen 
for follow-up of nocturnal enuresis.  He reported much more 
significant incontinence immediately after the hernia repair 
procedure about 9 years earlier.  It was indicated that an 
August 2003 bladder ultrasound showed no significant post-
void residual volume in the bladder.  The impression was 
voiding dysfunction: nocturnal enuresis and daytime post void 
incontinence.  The examiner indicated that it was possible 
that the veteran had nerve damage during his hernia repair.  

In December 2003, the veteran testified that prior to the 
surgery in July 1996, he did not have any incontinence.  He 
testified that following surgery he had problems with 
incontinence and that he had been subsequently seen at the VA 
for those complaints.  

On VA examination in April 2006, the examiner indicated that 
the claims file was reviewed.  It was noted that he underwent 
an umbilical hernia repair as well as inguinal hernia repair.  
The examiner indicted that the postoperative notes stated 
that he did relatively well and had some bowel problems 
initially which resolved.  The examiner indicated that his 
primary symptoms were postvoiding dribbling and when he 
finished urinating he had a few drops that continue to drain.  
It was indicated that he had no overt incontinence at the 
present time and no stress incontinence when he sneezed or 
coughed.  There was no history of erectile dysfunction.  On 
examination, it was indicated that scars were well healed.  
The examiner concluded that based upon the medical records 
and the history, it is less likely than not, a less than 50 
percent probability, that surgery caused incontinence.  The 
examiner indicated that the rationale for his opinion was 
that the nerves that control the sphincter should not have 
been disturbed during the operative procedure performed in 
1996. 

The Board finds that there is no competent and persuasive 
evidence that the veteran has additional disability as a 
result of hernia surgery performed at a VA hospital in July 
1996.  In fact, the most persuasive medical opinions on the 
question of whether there exists such a medical relationship 
weigh against the claim.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App., at 470-71.

The only medical evidence that tends to support the claim is 
the September 2003 VA urology outpatient treatment record 
which noted that it was possible that the veteran had nerve 
damage during his hernia repair.  However, that statement is 
not persuasive.  The physician did not indicate that the 
claim file or any pertinent medical records were reviewed and 
no other rationale was provided for this opinion.  In any 
event, the Board finds that this opinion is too speculative 
in nature to support a grant of service connection.  Medical 
opinions expressed in speculative language do not provide the 
degree of certainty required for medical nexus evidence.  
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Accordingly, this opinion 
is not accorded any great probative weight.  The probative 
value of that opinion is further diminished by the fact that 
his conclusion is not supported by any medical rationale.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
possibilities and unsupported medical opinions carry 
negligible probative weight).

By contrast, the Board finds probative the April 2006 VA 
examination report, which includes an opinion.  The examiner 
indicated that the claims file was reviewed and included in 
the report a summary of the medical evidence.  The examiner 
indicated that the appellant was interviewed and his medical 
history and complaints were noted.  After discussion of the 
veteran's reported symptoms and the medical evidence, the 
examiner concluded that the veteran's urinary incontinence 
was not the result of the 1996 hernia surgery.   

The Board finds the April 2006 opinion by a VA medical 
examiner persuasive evidence, inasmuch as the opinion clearly 
was based upon both examination of the appellant and 
consideration of his documented medical history and 
assertions, and because the rationale underlying the opinion 
is reasonable and consistent with the evidence of record.

The Board has also carefully reviewed the other medical 
evidence of record and finds that there is no other competent 
evidence attributing urinary incontinence to the 1996 
surgery.  There is no competent evidence indicating that the 
proximate cause of any urinary incontinence was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA surgeons, or that 
the urinary incontinence was due to an event not reasonably 
foreseeable.  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the appellant's and his 
former attorney's written assertions as well as the testimony 
of the veteran in December 2003; however, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, this claim turns on question of medical 
relationship; however, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his former attorney are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative opinion on a medical matter.  See, e.g., 
Bostain, at 127.  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.  

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for urinary incontinence on 
VA surgical treatment in July 1996 are not met, and the claim 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

(CONTINUED ON NEXT PAGE)






ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for urinary incontinence 
based on VA surgical treatment in July 1996, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


